Citation Nr: 1133690	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a genitourinary disorder, to include non-specific urethritis with erectile dysfunction.  

3.  Entitlement to special monthly compensation based on loss of use of a creative organ.  

4.  Entitlement to service connection for the residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Portland, Oregon in June 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to service connection for the residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's tinnitus manifested during his military service.  

2.  The Veteran does not suffer from a genitourinary disorder, to include urethritis or erectile dysfunction that manifested during, or as a result of, active military service.  

3.  The Veteran does not suffer from the loss of use of a creative organ due to military service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing entitlement to service connection for a genitourinary disorder, to include urethritis and erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2010).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in August 2006 and March 2007 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2007, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  Specifically, the Veteran alleges that this condition manifested during military service due to noise exposure.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise in this case.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records do not reflect that he complained of tinnitus or ringing in the ears during military service.  Nonetheless, the Veteran has since provided VA with statements indicating that he first noticed ringing in his ears during military service.  The Veteran also testified to this fact during his June 2011 hearing.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Charles v. Principi, 16 Vet. App 370, 374-75 (2002) (noting that a veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  

In further support of the Veteran's claim is a February 2000 VA outpatient treatment record.  According to this record, the Veteran reported suffering from tinnitus since boot camp.  He noted that it had become more annoying within the last year.  The Board finds this record to be of particular probative value, as it was provided to a medical examiner more than 6 years prior to the Veteran filing his claim.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that lay statements found in medical records when medical treatment was being rendered are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board recognizes that the Veteran was afforded a VA examination in May 2007 in which the examiner opined that tinnitus was not caused by noise exposure in service.  The examiner noted that tinnitus is associated with nerve damage from hearing loss, and since the Veteran's hearing loss occurred after leaving service, his tinnitus most likely also occurred after leaving the service.  

The Board has weighed the above evidence, and, when viewing the evidence in a light most favorable to the Veteran, service connection for tinnitus is warranted.  While the VA examiner was of the opinion that the Veteran's tinnitus did not manifest until after service, the Veteran has provided many lay statements indicating that he noticed ringing in his ears during military service, including a statement made while receiving medical treatment in February 2000.  Affording the Veteran the full benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  As such, the claim is granted.  

Genitourinary Disorder

The Veteran contends that he is entitled to service connection for a genitourinary disorder with erectile dysfunction.  Specifically, the Veteran has asserted that he spent a great amount of time in dirty water and that he underwent a lifeguard training course which required him to be in the water for over four hours.  The Veteran has suggested that he has suffered from chronic pain and erectile impairment since this time.  However, as outlined below, the preponderance of the evidence in this case demonstrates that the Veteran has not suffered from a chronic genitourinary disorder since active duty.  

A review of the Veteran's service treatment records clearly demonstrates that he suffered genitourinary symptomatology during military service.  According to a July 1964 record, the Veteran was diagnosed with gonorrhea.  This was treated with medications and heat to the groin.  Follow-up serology in August 1964 was negative.  The Veteran was also seen in October 1964 with left testicular pain and urethral discharge, as well as an intense pain on ejaculation.  It was noted that he probably had nonspecific urethritis in late July of 1964.  He was diagnosed with seminal vesiculitis with left orchitis.  He was referred to urology, where the diagnosis was noted to be acute prostatitis.  The Veteran was treated with sitz baths and medication, and in November 1964, he was noted to have symptomatic improvement.  There are no further records pertaining to urinary symptomatology.  

A June 1965 record notes that the Veteran was seen with complaints of a sore on the head of his penis.  The Veteran was diagnosed with an ulcer of the penis, and in December 1965, a circumcision was performed.  Upon consultation, it was noted that the Veteran had a history of pain upon ejaculation.  A follow-up treatment record from the next day notes that there were no problems and the wound looked good.  The Veteran was subsequently afforded a separation examination in February 1966.  Evaluation of the genitourinary system was determined to be normal.  The Veteran was noted to have no significant history and no defects or diagnoses at the time of separation.  As such, in-service treatment records do not demonstrate that the Veteran suffered from a chronic genitourinary disorder during military service.  

Post-service treatment records also indicate that the Veteran did not suffer from chronic symptomatology following his separation from active duty.  According to a February 2000 VA outpatient treatment record, the Veteran had suffered from Peyronie's disease for the past three years.  The Veteran was noted to have had a penetration injury to the area from a drill in 1984.  There was no mention of a chronic genitourinary condition since the 1960s.  An October 2000 treatment record described the Veteran's 1984 injury as a "twisting" trauma to the penis.  The Veteran reported Peyronie's disease for the past four to five years and that he was now unable to get a satisfactory erection.  Again, there was no indication that the Veteran had suffered from a chronic disorder since military service.  

The record also contains a urogram from August 2000.  The Veteran reported being told that he had kidney stones two months earlier.  The right kidney and collecting system were noted to be normal with no evidence of calculus or obstruction.  There was suspected renal sinus lipomatosis involving the left kidney, however.  

The Veteran underwent a urological evaluation in March 2001.  It was noted that the Veteran had an accident involving his genital region approximately 15 years earlier.  The Veteran stated that he had noticed some decrease in his erections since this time.  Also, he noticed a slight curve of the penis to the right over the last two to three years.  The Veteran also reported a history of kidney stones and a previous vasectomy.  It was specifically noted that the Veteran had no other significant urological history.  There was no mention of a disorder that had existed since military service.  

According to a May 2001 treatment record, the Veteran suffered a torsion injury to the penis approximately 10 years earlier.  It was noted that while the Veteran was currently able to obtain an erection, there was no significant change in penile size due to all of the scar tissue.  There was also noted to be appreciable distortion with erection.  The Veteran was also noted to void freely but with increased frequency in the daytime.  The Veteran was diagnosed with penile scarring and deformity secondary to a severe injury.  The Veteran was also noted to have urinary frequency which was noted to "probably" be secondary to Detrusor hyperreflexia.  

The Veteran was subsequently afforded a VA genitourinary examination in May 2007.  The examiner noted that the Veteran was diagnosed with seminal vesiculitis and left orchitis in October 1964.  He was subsequently referred to urology where the diagnosis was changed to acute prostatitis with nonspecific urethritis.  A November 1964 record noted that the Veteran was symptomatically improved.  There was no further evidence of urological treatment.  The Veteran reported that he had pain with ejaculation since this time.  Examination revealed the Veteran to be experiencing urinary frequency about every two hours with some post micturition dribble.  The Veteran also reported erectile dysfunction for approximately 10 years.  The penis appeared relatively normal with a short area of stiffening in the distal third of the penis on the dorsum.  The Veteran also had a mildly enlarged prostate with the left lobe more prominent than the right.  There were no specific residuals of any genitourinary disease.  The examiner diagnosed the Veteran with a mildly enlarged prostate and mild Peyronie's syndrome secondary to trauma of the penis in the late 1980s or early 1990s.  The examiner opined that it was less likely than not that the diagnosis of acute prostatitis or seminal vesiculitis during active duty was the source of his current problems with erectile dysfunction and painful ejaculation.  The examiner also opined that it was less likely than not that the Veteran's in-service circumcision was the cause of his current erectile dysfunction and painful ejaculation.  The examiner noted that while the Veteran did report that pain on ejaculation persisted since the time of his prostate infection during active duty, there was no comment in the medical records to support a subsequent problem.  Furthermore, more recent medical records relate the Veteran's problems with ejaculation and erections to the injury that occurred in the late 1980s or early 1990s.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a genitourinary disorder with erectile dysfunction.  While the Veteran's service treatment records demonstrate that he suffered genitourinary symptomatology during active military service, there was no diagnosis of any chronic disability at this time.  In fact, the first evidence of record relating to a genitourinary disorder is from 2000 - approximately 34 years after the Veteran's separation from active duty.  According to the medical evidence of record from 2000, the Veteran had no prior history of genitourinary problems until he suffered an injury to the genitals in the 1980s or 1990s.  The records specifically relate the Veteran's current problems with an erection to this injury.  The May 2007 VA examiner also opined that the Veteran's current disorders were unrelated to any of his in-service symptomatology.  There is also evidence of an enlarged prostate, a previous renal calculus and urinary frequency.  However, the record contains no competent evidence suggesting that these conditions are in any way related to military service.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted for a genitourinary disorder.  

The Board recognizes that the Veteran has stated on numerous occasions that his previous injury to the genital region from a drill was minor, requiring no medical treatment.  However, while the Board has considered this assertion, it does not find it to be credible.  Numerous medical records prepared prior to the Veteran seeking compensation describe this injury as "severe."  Furthermore, these records repeatedly relate the Veteran's erectile dysfunction and Peyronie's syndrome to this specific injury.  As such, the evidence demonstrates that this injury was in fact of sufficient severity to result in chronic impairment.  

In addition, the Veteran has indicated that he has suffered from painful ejaculations since his military service.  As a lay person, the Veteran is certainly competent to testify to this symptomatology.  However, the Board does not find the Veteran's assertion to be credible.  One factor for consideration is the lack of treatment or evidence for this condition for more than 30 years following separation from active duty.  Additionally, according to a March 2001 treatment record, the Veteran had no other significant urological history, aside from the accident involving his genitals in service.  It seems highly unlikely that the Veteran, when seeking treatment for erectile issues, would not have reported a more than three decade history of painful ejaculations.  In addition to not being credible, the Board must also point out that the Veteran's testimony fails to demonstrate entitlement to service connection.  A painful ejaculation in and of itself is not a disability.  The record does not demonstrate that this symptomatology is associated with any currently diagnosed disability that manifested during, or as a result of, active military service.  As such, the Veteran's testimony fails to demonstrate entitlement to service connection for a genitourinary disorder.  

Finally, the Board has considered a statement provided to VA by the Veteran's wife.  According to a statement received by VA in December 2007, she married the Veteran while he was on active duty.  She indicated that the Veteran had pain upon ejaculation since the day they got married and that these symptoms continued to the present day.  While the Board has considered this statement, it fails to demonstrate entitlement to service connection.  As discussed in the previous paragraph, the medical evidence of record tends to contradict the claim of chronic symptomatology for more than 30 years.  In addition, the mere fact that the Veteran has reported pain does not demonstrate that he suffers from any actual disability that manifested as a result of military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a genitourinary disorder with erectile dysfunction must be denied.

Loss of Use of a Creative Organ

Special monthly compensation is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§3.350 and 3.352.  

Special monthly compensation is payable at a specified rate if the Veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. §3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).  

The preponderance of the evidence of record in this case demonstrates that the Veteran is not entitled to special monthly compensation for the loss of a creative organ.  According to the May 2007 VA examination, the Veteran was not impotent.  While the Veteran did report erectile dysfunction over the past 10 years, the examiner noted that the Veteran and his wife were capable of having effective sexual relations about once every 10 days.  The Veteran's symptoms included a flexion in the distal third of the penis and inadequacy of erection that made vaginal penetration difficult but not impossible.  The Veteran also testified in his February 2011 hearing that sex was meaningless to him.  However, he did not suggest that it was impossible.  Therefore, the record contains no evidence demonstrating that the Veteran has actually lost the use of a creative organ.  

Regardless of the above, however, it is clear that the Veteran's penile impairment is unrelated to a service-connected disability.  VA treatment records from before the Veteran filed his claim clearly indicate that the Veteran suffered from penile scarring and deformity secondary to a post-service injury.  The May 2007 VA examiner also related the Veteran's impaired erection to this injury.  The Veteran is not service-connected for the residuals of this injury.  As such, the preponderance of the evidence of record demonstrates that any erectile impairment is secondary to a nonservice-connected injury.  

As a final matter, the Board has considered whether the evidence of record demonstrates a possible correlation between the Veteran's erectile dysfunction and his low back disability.  However, while the May 2007 VA examiner found clear evidence of neurological impairment of the lower extremities, the examiner made no mention of neurological impairment to the genital region.  In addition, the examiner specifically found the Veteran's Peyronie's syndrome and erectile dysfunction to be secondary to trauma to the penis.  Therefore, the evidence does not suggest a correlation between erectile dysfunction and a low back disability, and remand for consideration of this association is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to special monthly compensation for loss of use of a creative organ must be denied.


ORDER

Service connection for tinnitus is granted. 

Service connection for a genitourinary disorder associated with erectile dysfunction is denied.  

Special monthly compensation based on the loss of use of a creative organ is denied.  


REMAND

The Veteran also contends that he is entitled to service connection for a low back disorder.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the Veteran has provided testimony of an in-service injury to the back.  Specifically, the Veteran testified in February 2011 to a repelling accident in which he landed in a seated position, a lifting injury involving a large safe, and an incident where he was thrown into the air due to his proximity to mortar fire.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Service treatment records do not corroborate the occurrence of any of these events.  

In addition to the Veteran's testimony, the record contains numerous lay statements from individuals purporting to have served on active duty with the Veteran.  According to these statements, a number of the Veteran's reported injuries were in fact witnessed.  In addition, it is noted that the Veteran was often heard complaining of back pain during service.  Finally, a co-worker of the Veteran testified in the June 2011 hearing that he witnessed the Veteran suffering from back pain as early as 1967.  

In light of the above statements, the Board finds that the Veteran should be afforded a VA examination.  The record demonstrates that the Veteran does have a current diagnosis of degenerative disc disease of the lumbar spine.  In addition, the Veteran has provided a significant amount of lay testimony regarding in-service injuries to the back.  Finally, the Veteran has reported chronic pain since service, suggesting that there may be a connection between his current disability and his in-service injuries.  

Finally, in his June 2011 hearing, the Veteran testified to receiving medical treatment for his low back pain upon his separation from active duty in the 1960s.  The record does not contain any medical records from the 1960s.  The Veteran should be contacted and asked to identify when and where he received medical treatment for his back following separation from active duty.  Once this information is provided to VA, all reasonable attempts to obtain this information should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to submit any medical records of treatment for his low back following his separation from active duty.  The Veteran should also be asked to provide the name, location and dates of treatment following his separation from active duty if these records are no longer in his possession.  All reasonable steps should then be taken to obtain these treatment records.  They should then be incorporated into the claims file.  

2.  Upon completion of the above, the Veteran should be scheduled for a VA examination before an appropriate specialist regarding his lumbar spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner should examine the Veteran and determine whether it is at least as likely as not (i.e. at least a 50 percent probability or more) that he suffers from any disability of the lumbar spine that manifested during, or is a result of, active military service, including the reported injury in service.  

When formulating the above opinion, the examiner must take into consideration the lay statements provided by the Veteran and his fellow servicemen in support of his claim.  A complete rationale must also be provided for all opinions offered.  

3.  The AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


